Matter of NFR Gateway, LLC v City of Niagara Falls (2020 NY Slip Op 05401)





Matter of NFR Gateway, LLC v City of Niagara Falls


2020 NY Slip Op 05401


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CURRAN, TROUTMAN, AND DEJOSEPH, JJ.


855 CA 19-01950

[*1]OF THE REAL PROPERTY TAX LAW BY NFR GATEWAY, LLC (NABISCO), PETITIONER-RESPONDENT,
vCITY OF NIAGARA FALLS, COUNTY OF NIAGARA, ASSESSOR OF CITY OF NIAGARA FALLS, AND BOARD OF ASSESSMENT REVIEW OF CITY OF NIAGARA FALLS, RESPONDENTS-APPELLANTS. CITY SCHOOL DISTRICT OF CITY OF NIAGARA FALLS, INTERVENOR-APPELLANT. 


JAMES C. ROSCETTI, NIAGARA FALLS, FOR INTERVENOR-APPELLANT AND RESPONDENTS-APPELLANTS.
WOLFGANG & WEINMANN, BUFFALO (PETER ALLEN WEINMANN OF COUNSEL), FOR PETITIONER-RESPONDENT.

	Appeals from an order of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered March 20, 2019 in proceedings pursuant to RPTL article 7. The order, among other things, determined the fair market value of the properties at issue. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: October 2, 2020
Mark W. Bennett
Clerk of the Court